EXHIBIT 99.1 Internal Memorandum Date: March 18, 2008 To: Delta Colleagues Worldwide From: Richard Anderson and Ed Bastian Subject: Moving quickly to address record fuel prices and the weakening U.S. economy Despite the significant momentum we have achieved at Delta, the rapid increase in fuel costs to record highs and the weakening U.S. economy are placing pressure on our business.In the past three months, fuel prices have climbed nearly 20 percent and our 2008 fuel bill is now expected to increase by nearly $900 million compared to our business plan (based on $90 per barrel fuel) and more than $2 billion over 2007. We must act quickly and decisively, as speed in execution leads to success.With fuel expected to remain at approximately $100 per barrel for the foreseeable future, we must take action to keep Delta strong.This morning at an investor conference in New York we will announce our plans to manage revenues, capacity, fleet and costs.Our efforts are focused on four key areas: continued international expansion, further domestic capacity rationalization, improving our RASM to more than 100 percent of industry average, and a heightened focus on cost and cash flow discipline, which will include voluntary reductions in our staff. International expansion Much of the protection against increased oil prices that we enjoy today is because of your good work over the last three years to transform Delta into a global airline.This summer more than 40 percent of our capacity will be dedicated to international flying where fares more readily cover higher fuel costs.We firmly believe that global expansion, and the network diversity that it provides, is key to our long-term success. We are in our third consecutive year of record international expansion, including the important additions of Shanghai and Heathrow in the first quarter.Delta’s international growth will continue to be supported by investments in our fleet, including the continued delivery of 22 international-capable 737-700s, 757-200-ETOPS and 777-200LRs through 2009.
